Title: John MacGowty to Thomas Jefferson, 25 April 1809
From: MacGowty, John
To: Jefferson, Thomas


          
            Honored Sir— Windham, Connecticut April 25th 1809
            here is a number of high Federal Characters that wish to misrepresent the causes of our difficulties, with the other Nations and say that the french Nation was the first that did take our shipping and Property, Both in their Ports and at sea, therefore Sir I have said to a number of these Characters that the french did not take any of our vessles and Cargoes, that was true american property until after Jays Treaty, and said Characters declare that the french did take Millins of dollars long before Jays treaty, and have wanted to lay me a sute suite of Cloths and a New Hat, if that is not the Case, therefore Sir We have agreed to leave the Business to your Honour, to say, and if Sir you will be so good as to state the fact I shall ever be much obliged to you and Remain with great Pleasure Sir—your very obedant Servant
            
              John
                McGowty
          
          
            P.S—from a sea faring man
          
        